        Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
________________________________________________________________________________________

BOBBY KIMBLE,
                                                         OPINION AND ORDER
                     Plaintiff
       v.                                                 Case No. 19-cv-645-slc

GARY BOUGHTON, KARTMAN, GARDNER,
DICKMAN, WINKIESKI, and MINK,

                    Defendants.
________________________________________________________________________________________

       Pro se plaintiff Bobby Kimble has filed this lawsuit under 42 U.S.C. § 1983, contending

that the defendants violated his First, Eighth, and Fourteenth Amendment rights in keeping him

on Administrative Confinement (AC) status at the Wisconsin Secure Program Facility (WSPF).

On February 25, 2020, I granted Kimble leave to proceed against defendant Boughton on a First

Amendment retaliation claim, and against defendants Boughton, Kartman, Gardner, Dickman,

Winkieski, and Mink on Fourteenth Amendment due process claims. However, I denied Kimble

leave to proceed on an Eighth Amendment conditions of confinement claim and a Fourteenth

Amendment class of one equal protection claim. Kimble has filed a motion for reconsideration

with respect to the claims upon which I denied him leave to proceed. (Dkt. 22.) For the

following reasons, I am denying Kimble’s motion.




                                         OPINION

I.     Eighth Amendment

       In his amended complaint, Kimble sought to proceed against defendants on Eighth

Amendment claims, on the ground that the conditions he dealt with on AC status subjected him

to a risk of harm. Relevant to his motion, Kimble had alleged in particular that other inmates

on AC status are dangerous and mentally ill, and that in 2018, defendants Gardner, Brown, and
         Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 2 of 6



Boughton had a meeting about a prisoner on AC status with known clinical issues. Kimble

claimed that their decision to place him on AC status near him exhibited deliberate indifference.

I denied Kimble leave to proceed on an Eighth Amendment claim related to his perceived risk

of another inmate’s attack as follows:

        Kimble has not alleged that other prisoners actually threatened him, much less
        that Kimble told any of the defendants about those threats and they failed to
        protect him from harm. As the court noted in Gevas v. McLaughlin, 798 F.3d 475
        (7th Cir. 2015),

                      A generalized, vague, or stale concern about one’s
                      safety typically will not support an inference that a
                      prison official had actual knowledge that the
                      prisoner was in danger,” whereas “a complaint that
                      identifies a specific, credible, and imminent risk of
                      serious harm and identifies the prospective assailant
                      typically will support and inference that the official
                      to whom the complaint was communicated had
                      actual knowledge of the risk.

                      Id. at 480-81.

(2/25/2020 Order (dkt. 17) 12-13.)

        Kimble seeks reconsideration, not based on any of his allegations, but based on the claims

of another prisoner who was being held on AC status at WSPF in October of 2018, Nate Lindell.

Lindell is proceeding in a different lawsuit against WSPF officials me on an Eighth Amendment

deliberate indifference claim arising from an incident in October 2018 when Lindell was stabbed

by another prisoner known to have violent tendencies. Lindell v. Boughton, No. 18-cv-895, 2019

WL 2448801 (W.D. Wis. June 12, 2019). Kimble argues that if I allowed Lindell to proceed on

an Eighth Amendment deliberate indifference claim against WSPF officials related to the

dangerousness of AC status, then I should allow Kimble to proceed on the same theory. Kimble

is incorrect.


                                                2
        Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 3 of 6



       Kimble’s amended complaint in this lawsuit did not incorporate any of Lindell’s

allegations about the risks of assault facing prisoners on AC status, so Kimble’s reference to this

lawsuit provides no basis for reconsideration. In any event, my ruling in Lindell’s lawsuit does

not suggest that Kimble should be allowed to proceed on an Eighth Amendment claim related

to his experience on AC status. To start, the claim Lindell is proceeding upon is narrower than

how Kimble describes it. In Lindell’s lawsuit, he alleged that he was stabbed by another prisoner,

Jesse Keith, while Lindell was participating in recreation with Keith. In considering whether

Lindell should be able to proceed against Boughton, Security Director Kartman, and a unit

manager on Eighth Amendment claims related to their failure to protect him from the assault,

I began by acknowledging the limitation on failure to protect claims set forth in Gevas. Id. at *4.

Noting that it was a close call, I concluded that Lindell had alleged facts that might support an

inference that he was subjected to a specific and substantial risk of harm prior to his attack, since

the defendants knew that (1) prisoners on AC status were able to obtain weapons, (2) serious

assaults between prisoners on AC status were occurring in recreation rooms at WSPF, and (3)

Keith was a uniquely dangerous prisoner. Based on these facts, I accepted that Lindell had pled

sufficient facts to permit an inference that these defendants had reason to know that Keith might

attack Lindell if the two were in recreation together. Id.

       In contrast, Kimble’s allegations related to the dangerousness of AC status are more

general, and his complaints about AC status do not relate to the dangerousness of attending

recreation with other prisoners on AC status. Moreover, Kimble does not allege that (1) any

other prisoner on AC status threatened him, (2) he’s actually been attacked while on AC status,

or (3) he has reported any perceived threats to any of the defendants in this lawsuit. Rather,



                                                 3
        Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 4 of 6



Kimble alleges that there are other dangerous prisoners and he was placed in a cell near a

prisoner who had known issues and who ended up yelling and banging on his cell door. Even

assuming that Kimble reported his concerns about this prisoner to one of the defendants in this

lawsuit, this type of general concern Kimble outlines is factually distinguishable from Lindell’s

circumstances. It does not support a claim that any of the defendants in this lawsuit acted with

deliberate indifference to the risk that Kimble would be attacked by another prisoner on AC

status. Accordingly, I am denying Kimble’s motion for reconsideration with respect to his

proposed Eighth Amendment deliberate indifference claims.




II.    Fourteenth Amendment

       I denied Kimble leave to proceed against Boughton on a class of one equal protection

claim because Kimble’s allegations related to Boughton’s decisions to keep him in AC status were

rationally related to prison safety and security, and Kimble’s belief about Boughton’s actual

reason for those decisions is not relevant to whether Kimble’s allegations support a class of one

equal protection claim. (2/25/2020 Order (dkt. 17) 19.)

       Kimble seeks reconsideration on the ground that he should be able to proceed on an equal

protection claim against Boughton along the same lines that I allowed him to proceed on a

retaliation claim against Boughton. Specifically, Kimble argues that if I found it reasonable to

infer that Boughton intended to punish him by keeping him in AC indefinitely, then I should

also conclude that Boughton singled him out for punishment, which support a class of one equal

protection clause claim, since Kimble was treated differently from other prisoners without any

rational basis. In support, Kimble cites cases standing for the proposition that retaliatory motive



                                                4
        Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 5 of 6



can be proven by submitted evidence that others who were “similarly situated to plaintiff

received more favorable treatment.” Humphries v. CBOCS West, Inc., 474 F.3d 387, 404-06 (7th

Cir. 2007); Scaife v. Cook Cty., 446 F.3d 735, 739 (7th Cir. 2006).

       Kimble is correct that Boughton’s motive is relevant to his First Amendment retaliation

claim, but, as I explained in the screening order, Boughton’s actual intent is irrelevant to whether

he can proceed on a class of one equal protection claim.       Rather, “[p]rison classifications are

presumed to be rational and will be upheld if any justification for them can be conceived.” Flynn

v. Thatcher, 819 F.3d 990, 991 (7th Cir. 2016); see also Scherr v. City of Chicago, 757 F.3d 593, 598

(7th Cir. 2014) (to prevail on a class of one claim, the plaintiff must negate any reasonably

conceivable state of facts that could provide a rational basis for the classification). Boughton’s

continued decision to keep Kimble on AC status – as well as his decision to require Kimble to

undergo a psychological evaluation before he could be released from AC status to general

population – bore a rational relationship to the interest in maintaining prison safety and security

at WSPF. Although Kimble believes that Boughton’s motive in keeping him on AC status was

to punish Kimble, he has not negated the possibility that the reason for Kimble’s placement was

prison safety and security. Accordingly, I’m denying Kimble’s motion for reconsideration as to

his proposed class of one claim.

                                              ORDER

       IT IS ORDERED that plaintiff Bobby Kimble’s motion for reconsideration (dkt. 22) is

DENIED.


       Entered this 3rd day of June, 2020.
                                                      BY THE COURT:
                                                      /s/

                                                      STEPHEN L. CROCKER
                                                      Magistrate Judge

                                                 5
Case: 3:19-cv-00645-slc Document #: 25 Filed: 06/04/20 Page 6 of 6




                                6
